Metcalf, J.
The court, are of opinion that the witness Ewing should have been permitted to answer the interrogatory, “ whether Boyington was in good reputation for property up to the time of the attachments.” In Lee v. Kilburn, 3 Gray, 594, it was held that testimony was admissible to show that the debtor was reputed to be insolvent, for the purpose of proving that his preferred creditor had reasonable cause to believe him so. It follows that testimony is admissible that a debtor was in good reputation for property, for the purpose of showing that a preferred creditor had not reasonable cause to believe him insolvent. The testimony in both cases is admissible on one and the same ground; namely, that men’s belief, as to matters of which they have not personal knowledge, is reasonably supposed to be affected by the opinions of others who are about them. Sucli testimony may be of very little weight; but it is to be weighed by the jury. The court decide only on its competency.
We find no legal ground for sustaining either of the other exceptions alleged by the plaintiffs. The records of the proceedings in insolvency were rightly received in evidence for the purpose for which they were offered.
And it was rightly ruled that Ewing could not be allowed to testify, “ from his knowledge of Boyington,” whether Boyington’s business was or was not profitable. The form -of the interrogatory was such, that the witness was to give an answer founded on his knowledge of the man, and not on his knowledge of the man’s business.
This being an action of tort for the conversion of machinery, the plaintiffs could not, upon any state of facts, recover the twenty dollars, which they paid to Boyington, beyond the value of the machinery.
A new trial is granted, solely because testimony as to Boyington’s reputation for property was excluded.